DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The 112 rejection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 11-17 are allowed.  
Claims 1-7, 11-17; the reasons for allowance were stated in a prior action.
Claims 1-7, 11-17; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein the control circuit unit is configured to perform a normal-time control using information shared by the communication between the control circuit units at normal time, and in case that the communication among the plurality of control circuit units is not normal, the control circuit is configured to perform a control by the other system by determining the ground abnormality of one system when the ground potential difference is outside a normal range, perform an independent control without using information of the other system when the ground potential difference is within the normal range and the shut-down unit of the other system is normal, and perform a control by the subject system when the ground potential difference is within the normal range and the shut-down unit of the other system is abnormal.

Claim 17:  wherein the control device is configured to perform an initial monitoring process upon a determination that the first ground monitor circuit is normal, wherein the initial monitoring process includes selecting one of four driving processes: a cooperative drive process, second system stop process, a single system drive process, and an independent drive process, wherein the cooperative driving process is selected upon a determination that: an intermicrocomputer communication is normal and a second system relay is normal, wherein the second system stop process is selected upon a determination that: the intermicrocomputer communication is normal and the second system relay is NOT normal, wherein the single system drive process is selected upon a determination that: the intermicrocomputer 

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839